                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MONNAE ANGELIQUE TATE                      :               CIVIL ACTION
            v.                             :
                                           :
ANDREW SAUL,                               :
Commissioner of the Social Security        :
Administration                             :               NO. 19-3751

                                       ORDER

       AND NOW, this 19th day of March, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of Request for Review (Document No. 13) the Commissioner’s

Response thereto (Document No. 14), Plaintiff’s Reply thereto (Document No. 15), and the court’s

Memorandum of today, it is hereby ORDERED that:

       1. The Request for Review is GRANTED;

       2. This case is remanded to the Commissioner so that it can be re-assigned to a properly-

           appointed Administrative Law Judge who is different from the one who originally

           heard Plaintiff’s case.


                                            BY THE COURT:




                                            /s/ Carol Sandra Moore Wells
                                            CAROL SANDRA MOORE WELLS
                                            United States Magistrate Judge
